Title: From Thomas Jefferson to Enoch Edwards, 11 October 1801
From: Jefferson, Thomas
To: Edwards, Enoch


Dear Sir
Washington Oct. 11. 1801.
On my return to this place I found my chariot arrived in perfect good order. it is in every respect exactly the thing I wished for, as great as it can possibly be without any tawdriness; and all the work to appearance good, substantial & well finished. I cannot be too thankful to you for the trouble you have been so good as to take in it. this letter will probably be handed you by mr Barnes. his business here has retarded his departure much beyond what we had expected. it is probable he will do himself the pleasure of waiting on you at Frankford. the other commission with which I had threatened mrs Edwards and yourself will possibly be for the next spring only. be pleased to present her my respectful compliments, & accept yourself my best wishes and friendly esteem
Th: Jefferson
 